Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims
1.    This application is a 371 PCT/US2019/023644 03/22/2019, which claims benefit of 62/646,701 03/22/2018.
2.     Claims 1-20 are pending in the application.
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

							          3.1             Claims 1-3, 5-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 
          112, first paragraph (pre-AIA ), because the specification does not reasonably provide 
          enablement for the instant  “AT2 receptor agonist” without limitation (i.e., no named 
          compounds), see line 3 in claim 1. The specification does not enable any person skilled 
          in the art to which it pertains, or with which it is most nearly connected, to make the 
          invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:

2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a methods of use using a compound AT2 receptor agonist, wherein the “AT2 receptor agonist” is without limitation (i.e., no named compounds), see claims 1, 15 and 19. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Alterman et al.  US 7,652,054.  Alterman et al.  ‘054 discloses a compound of formula (I) and the instant compound in claim 4, see claims 1 and 15 in columns 35-36.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “AT2 receptor agonist” representing a specific compound on page 3 of the specification. There is no data present in the instant specification for the instant “AT2 receptor agonist” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “AT2 receptor agonist” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any endocrine therapy compounds without limitation. There is no guidance or working examples present for constitutional any “AT2 receptor agonist” without limitation for the instant invention. Incorporation of the limitation of the “AT2 receptor agonist” (i.e., claim 4) supported by the specification into claim 1, 15 and 19 respectively would overcome this rejection.
3.2	Claims 6, 8, 15-17 and 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “preventing a complication”, see claims6, 8, 15-17 and 19. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,

4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 6, 8, 15-17 and 19 is drawn to methods of use using an AT2 receptor agonist for preventing “a complication ” or “muscular dystrophy. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Alterman et al.  US 7,652,054.  Alterman et al.  ‘054 discloses a similar compound of formula (I) for treating a number of disease or complication, see  columns 14-15 and 35-36.


It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds effective to prevent “a complication ” or “muscular dystrophy”. As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for preventing “a complication ” or “muscular dystrophy”.
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating or preventing “a complication ” or “muscular dystrophy”, and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “a complication ” or “muscular dystrophy” is prevented in a host.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability  of preventing “a complication ” or “muscular dystrophy”. The “preventing a complication  or muscular dystrophy” is known to have many obstacles that would prevent one of ordinary skill in the art from accepting preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples

The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “treat or  prevent a  complication or muscular dystrophy”.
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “a complication ” or “muscular dystrophy” would be benefited (i.e., treated or prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “prevention of  complication or muscular dystrophy”, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion of the limitation “prevents” and “prevention” from claims 6, 8, 15 and 19 respectively would obviate the rejection. 

4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 19 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19 and 20 provide for the use of compound of AT2 receptor agonist, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-18 are rejected under 35 U.S.C. 103(a) as being obvious over Alterman et al.  US 7,652,054, Accorsi et al., Human Molecular Genetics, 2016, 25(21): 4624-4634 and Martinez et al., American Journal of Medical Genetics, 2011, Part A, 155(12): 
	Applicants claim a method of treating or preventing muscular dystrophy or complications associated with muscular dystrophy in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of an AT2 receptor agonist or a pharmaceutically acceptable salt, solvate or prodrug thereof, wherein the muscular dystrophy is selected from the group consisting of Duchenne muscular dystrophy, myotonic dystrophy, facioscapulohumeral muscular dystrophy, Becker muscular dystrophy, limb-girdle muscular dystrophy, oculopharyngeal muscular dystrophy, and Emery-Dreifuss muscular dystrophy, see claim 1.  Dependent claims 1-14 further limit the scope of methods, i.e., a specific compound in claim 4 , and  specific disorders including respiratory disease, administration strategy  and second agent AT1 receptor antagonist or ACE inhibitors in claims 2-3 and 5-14.
	Applicants claim a composition for the treatment of or prevention of preventing muscular dystrophy or complications associated with muscular dystrophy comprising: an AT2 receptor agonist, or a pharmaceutically acceptable salt, solvate or prodrug thereof, wherein the muscular dystrophy is selected from the group consisting of Duchenne muscular dystrophy, myotonic dystrophy, facioscapulohumeral muscular dystrophy, Becker muscular dystrophy, limb-girdle muscular dystrophy, oculopharyngeal muscular dystrophy, and Emery-Dreifuss muscular dystrophy, see claim 15.  Dependent claims 16-18 further limit the scope of methods, i.e., a specific compound in claim 18, and second agent AT1 receptor antagonist or ACE inhibitors in claims16-17. It is noted that claim 15 is drawn to a composition per se, and the preamble “treatment of muscular dystrophy” does not obtain any patent weight.

Determination of the scope and content of the prior art (MPEP §2141.01)
  Alterman et al.  ‘054 discloses a compound/composition of formula (I) and a specific compound N-butyloxycarbonyl-3-(4-imidazol-1-ylmethyl phenyl)-5-iso-butylthiophene-2-sulfonamide, see claims 1 and 15 in columns 35-36. Alterman et al.  ‘054 specific compound reads on the instant compound in claims 4 and 18.  Alterman et al.  ‘054 compound are used for treating a number of disease or complication including CNS disorders, respiratory or cardiovascular diseases, see columns 14-15.
Accorsi et al. disclose that losartan (i.e., AT1 receptor antagonist) is used for treating muscle weakness or muscular dystrophy.
Martinez et al. disclose that enalapril (i.e., an ACE inhibitor) is used for treating muscle weakness or muscular dystrophy.

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Alterman et al.  ‘054 is that Alterman et al.  ‘054 is silent on the instant AT1 receptor antagonist or ACE inhibitors.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-18 prima facie obvious because one would be motivated to employ the methods of use of Alterman et al.  ‘054,  Accorsi et al. and Martinez et al. to obtain instant invention.  
It is prima facie obvious by the teachings taught by the references Alterman et al.  ‘054,  Accorsi et al. and Martinez et al. to be useful for the purpose, i.e., for treatingmuscle weakness or muscular dystrophy... [T]he idea of combining them flows 
            The motivation to make the claimed methods of use derived from the known methods of use of Alterman et al.  ‘054,  Accorsi et al. and Martinez et al. would possess similar activity to that which is claimed in the reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

February 28, 2022